Citation Nr: 0828254	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  His military occupational specialty was as a flight 
fuel specialist.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until many years thereafter; current bilateral hearing loss 
is not etiologically related to service.  

2.  Tinnitus was not present in service or until many years 
thereafter; current tinnitus is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2005 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records to include an audiological 
examination, private post-service medical treatment records, 
and statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a 


diagnosis including the word "chronic".  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because it is due to 
noise exposure in service.  Service treatment records contain 
no reference to either condition.  In fact, electronic 
hearing tests 


conducted in March 1966 and October 1969 were within normal 
limits, and the veteran did not report a history of hearing 
loss or tinnitus.  The first medical evidence of hearing loss 
or tinnitus was not until VA audiological examination in 
December 2005 when bilateral hearing loss and tinnitus were 
diagnosed.  

When examined by VA in December 2005, the veteran reported 
hearing loss and tinnitus since his military service.  
Audiological testing revealed a mild sensorineural hearing 
loss, bilaterally.  He also reported constant tinnitus.  The 
examiner reviewed the claims file.  He noted that inservice 
electronic testing at time of separation examination was 
within normal limits.  Based on that finding, he opined that 
it was less likely as not that the veteran's current hearing 
loss and reported tinnitus were caused by or a result of 
noise exposure while in service.  

Of record is a positive nexus opinion as provided by a 
private clinical audiologist in May 2008.  He stated that he 
examined the veteran on August 2005, for a complete hearing 
evaluation.  He provided the 2005 hearing report.  Case 
history taken revealed that the veteran was exposed to noise 
during his military service as he worked on the flight line 
refueling aircraft.  He was not provided hearing protection.  
Test results showed a moderate to severe sensorineural 
hearing loss, bilaterally.  He opined that it was more likely 
than not that the veteran's bilateral hearing loss and 
tinnitus were the direct result of his noise exposure while 
working around jet aircraft.  The veteran was counseled to 
wear hearing protection when around noise and to have his 
hearing checked annually.  

The Board finds the December 2005 VA examiner's opinion more 
probative than the veteran's May 2008 audiologist's opinion 
because the examiner was able to review the veteran's entire 
claims file and his service treatment records before 
providing his opinion.  There is no evidence that the 2008 
audiologist reviewed the veteran's claims file before 
providing his opinion.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-


11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
greater evidentiary weight to the VA specialist who reviewed 
the record, to include the service treatment records which 
reflect normal hearing at time of discharge and no additional 
medical evidence of hearing loss or tinnitus until 
approximately 35 years later.  The private audiologist did 
not address this long period that did not include medical 
evidence reflecting complaints and/or diagnoses of hearing 
loss or tinnitus.  

The veteran's contentions as to etiology of these conditions 
has been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, service connection is not in order for bilateral 
hearing loss or tinnitus.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal.







(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


